DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 9/16/2022. In virtue of this communication claims 1-12, 17, 20-23 and 25-27 are currently pending in the instant application.
   
Response to Amendment
In response to the action mailed on 3/17/2022, the Applicant has filed a response amending the claims.
In view of Applicant’s response, the double patenting rejection is not withdrawn. See below for details. 
In view of Applicant’s response, the claim rejections under 35 USC 112(a) are withdrawn. 
In view of Applicant’s response, the claim rejections under 35 USC 112(b) are withdrawn. 

Response to Arguments
The Applicant’s arguments filed on 9/16/2022 are insufficient to overcome the rejection under 35 USC 103 because of the following: 
  
The Applicant argues that the combination of Chaffee and Goto does not teach the limitation of “an ultra-short-pulse-laser (USPL) source and a modulator …configured to perform data modulation to generate a data-modulated optical output comprising data-modulated optical pulses each having a pulse duration of 1 nanosecond or shorter, a peak optical pulse power of 1 kilowatt (kWatt) or greater, and a data capacity of at least 1 gigabit per second (Gbps).” However, the Examiner respectfully disagrees with this statement because the combination of Chaffee and Goto teaches this limitation. More specifically, the primary reference of Chaffe Fig 3, Fig 15, Fig 28 teaches an USPL source 102 (or USPL source 102 and multiplier 1504 as shown in Fig 15) and a modulator 302 (or modulator 2820 as shown in Fig 28) being configured to generate data-modulated optical pulses each having a pulse duration of 10-100 femtoseconds, and a data capacity of 10 or 100 GigE (Gbps). This is because Chaffe Fig 15 paragraph [99] discloses that a multiplier 1504 receives, from an USPL source 102, optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 50 MHz, and outputs optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 1 THz which are then modulated by a 10 or 100 GigE (Gbps) signal (e.g. via a modulator 2820 as shown in Fig 28) resulting in 100 femto-second pulses per bit for the 10 GigE (Gbps) system, and 10 femto-second pulses per bit for the 100 GigE (Gbps) system. The secondary reference of Goto Fig 1, paragraph [35] teaches the concept that an USPL source 22 generates optical pulses with a pulse duration of 10 to 1000 femtoseconds, a repetition rate of 50 MHz and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW). Therefore, the combination generates an USPL source 102 (or USPL source 102 and multiplier 1504 as shown in Fig 15) and a modulator 302 (or modulator 2820 as shown in Fig 28) being configured to generate data-modulated optical pulses each having a pulse duration of 10-100 femtoseconds, a data capacity of 10 or 100 GigE (Gbps) and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) (which is what the claims require). In this case, the modification is a simple substitution of a known USPL source 102 for another known USPL source 22, namely, for the same purpose (i.e. to generate optical pulses) and for optimization and which modification yields predictable results. This modification is being made because both USPL source 102 and USPL source 22 are similar and have overlapping features (i.e. they generate optical pulses with a same pulse duration of 10-100 femtoseconds and a same repetition rate of 50 MHz). HereMoreover, this modification is obvious and requires only ordinary skill in the art to perform. In addition, this modification improves the system of Chaffe because the USPL source 22 generates optical pulses with a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) which can reach a target power level and produce an optimal signal quality. This is because optical pulses with a high target power level are more resistant to transmission noise/distortions and have a longer transmission reach. Also, a person skilled in the art would recognize that the technique of modifying optical power of optical pulses so as to reach a target power level is old, well-known and not novel. Furthermore, modifying the optical power of the optical pulses as described in Chaffe is “Routine Optimization” because the system of Chaffe (Fig 3, Fig 15, Fig 28) is the same as the system disclosed in the Applicant’s disclosure (Fig 3, Fig 15, Fig 28), and MPEP 2144.05 section “Routine Optimization” states that if the general conditions of a claim are already disclosed in the prior art (i.e. Chaffe), it is “not inventive” to discover new optimum or workable ranges by routine experimentation (which is the case here).  Moreover, it appears that the Applicant has failed to consider the disclosure of the reference of Chaffe in its entirety and is arguing features which Chaffee Fig 3, Fig 15 and Fig 28 already teaches. Therefore, for at least these reasons, the combination of Chaffee and Goto still teaches this limitation i.e. as currently presented in the claims and is contrary to what the Applicant argues.

The Applicant argues the following:
 
1. The Applicant argues that Goto fails to disclose a data-modulated optical output comprising data-modulated optical pulses each having a pulse duration of 1 nanosecond or shorter, a peak optical pulse power of 1 kilowatt or greater, and a data capacity of at least 1 gigabit per second.
 
However, the Examiner respectfully disagrees with this statement because of the following. First, the rejection is based on a combination of references and according to MPEP 2145 section “IV. Arguing Against References Individually” the Applicant cannot attack the references individually (i.e. Goto) when the rejection is based on a combination of references. Also, the Examiner would like to clarify that the secondary reference of Goto is only cited for the purpose of teaching the concept that an USPL source 22 generates optical pulses with a pulse duration of 10 to 1000 femtoseconds, a repetition rate of 50 MHz and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW), and is not cited to teach any other claimed limitation. This is because the combination of Chaffee and Goto teaches all of the claimed limitations. See the explanation above for details. Furthermore, MPEP 2141.01(a) states that for a reference to be proper for use in an obviousness rejection under 35 USC 103, the reference must be analogous art to the claimed invention , and a reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). Therefore, the use of the secondary reference of Goto for the obviousness rejection under 35 USC 103 is proper because Goto is reasonably pertinent to the problem faced by the inventor (i.e. having an USPL source 22  that generates optical pulses with a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW)) (even if it is not in the same field of endeavor as the claimed invention). Thus, for at least these reasons, the combination of Chaffee and Goto is proper and teaches what is currently being claimed. 
 
2. The Applicant argues that it would not have been obvious to modify Chaffee ’2013 in view of Goto by using a USPL source that generates optical pulses each having a pulse duration of 1 nanosecond or shorter, a peak optical pulse power of 1 kilowatt or greater, and a data capacity of at least 1 gigabit per second.
  
However, the Examiner respectfully disagrees with this statement because of the following. First, the combination of Chaffee and Goto teaches all of the claimed limitations . See the explanation above for details. Second, the combination of Chaffee and Goto is obvious because this is a simple substitution of a known USPL source 102 for another known USPL source 22, namely, for the same purpose (i.e. to generate optical pulses) and for optimization and which modification yields predictable results, and, according to MPEP 2143 section “Simple Substitution of a known Element for Another to Obtain predictable results” this is a proper rational to support a conclusion for obviousness in a combination. In this case, since the USPL source 102 and USPL source 22 are similar and have overlapping features (i.e. they generate optical pulses with a same pulse duration of 10-100 femtoseconds and a same repetition rate of 50 MHz), the USPL source 102 and USPL source 22 are interchangeable. Furthermore, this modification is obvious and requires only ordinary skill in the art to perform. MPEP 2141 section “Resolving the Level of Ordinary Skill in the Art” states that a person of ordinary skill in the art is also a person of knowledge, creativity and common sense (not an automaton) and is able to fit the teachings of multiple patents together like pieces of a puzzle in order to achieve the claimed invention (which is the case here). Moreover, this modification improves the system of Chaffe because the USPL source 22 generates optical pulses with a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) which can reach a target power level and produce an optimal signal quality. This is because optical pulses with a high target power level are more resistant to transmission noise/distortions and have a longer transmission reach. In addition, MPEP 2143 section “G. Some teaching, suggestion or motivation in the prior art that would have led one of ordinary skill to modify the prior art references or to combine the teachings to arrive at the claimed invention” states that an explicit suggestion to combine the prior art is not necessary and a teaching, suggestion, or motivation to do so can be found in the knowledge available to one of ordinary skill in the art. Thus, for at least these reasons, the combination of Chaffee and Goto is obvious and teaches what is currently being claimed. 

a. The Applicant argues that there are unlimited possible permutations of parameters that could be selected, and the mere possibility that certain combinations of parameters could be chosen is not sufficient to establish prima facie obviousness.

However, the Examiner respectfully disagrees with this statement because the combination of Chaffee and Goto does not have an unlimited possible permutations of parameters that could be selected. The reasoning is the following. First, the primary reference of Chaffe Fig 3, Fig 15, Fig 28 teaches an USPL source 102 (or USPL source 102 and multiplier 1504 as shown in Fig 15) and a modulator 302 (or modulator 2820 as shown in Fig 28) being configured to generate data-modulated optical pulses each having a pulse duration of 10-100 femtoseconds, and a data capacity of 10 or 100 GigE (Gbps). This is because Chaffe Fig 15 paragraph [99] discloses that a multiplier 1504 receives, from an USPL source 102, optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 50 MHz, and outputs optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 1 THz which are then modulated by a 10 or 100 GigE (Gbps) signal (e.g. via a modulator 2820 as shown in Fig 28) resulting in 100 femto-second pulses per bit for the 10 GigE (Gbps) system, and 10 femto-second pulses per bit for the 100 GigE (Gbps) system. Therefore, in this case, the pulse duration is limited to 10-100 femtoseconds and the data capacity is limited to 10 or 100 GigE (Gbps). Furthermore, the secondary reference of Goto Fig 1, paragraph [35] teaches an USPL source 22 generating optical pulses with a pulse duration of 10 to 1000 femtoseconds, a repetition rate of 50 MHz and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW). Therefore, in this case, the peak output pulse power is limited to a peak intensity of not less than 1 KW. The combination generates an USPL source 102 (or USPL source 102 and multiplier 1504 as shown in Fig 15) and a modulator 302 (or modulator 2820 as shown in Fig 28) being configured to generate data-modulated optical pulses each having a pulse duration of 10-100 femtoseconds, a data capacity of 10 or 100 GigE (Gbps), and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW). As shown, the combination of Chaffee and Goto does not have an unlimited possible permutations of parameters that could be selected i.e. as argued. On the contrary, the pulse duration, the data capacity, and the peak output pulse power have values that are limited and are within boundaries. In addition, the combination of Chaffe and Goto teaches the pulse duration, the data capacity and the peak optical pulse power being within the ranges that are required by the claims, and, MPEP 2131.03 section “Anticipation of Ranges” states that a specific example in the prior art which is within a claimed range anticipates the range. Thus, for at least these reasons, the combination of Chaffee and Goto is proper and teaches what is currently being claimed.
 
b. The Applicant argues that there is no indication in the cited art that the claimed combination of parameters would be beneficial for free space optical communications.

However, the Examiner respectfully disagrees with this statement because of the following. First, the primary reference of Chaffe Fig 3, Fig 15, Fig 28 teaches an USPL source 102 (or USPL source 102 and multiplier 1504 as shown in Fig 15) and a modulator 302 (or modulator 2820 as shown in Fig 28) being configured to generate data-modulated optical pulses each having a pulse duration of 10-100 femtoseconds, and a data capacity of 10 or 100 GigE (Gbps). This is because Chaffe Fig 15 paragraph [99] discloses that a multiplier 1504 receives, from an USPL source 102, optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 50 MHz, and outputs optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 1 THz which are then modulated by a 10 or 100 GigE (Gbps) signal (e.g. via a modulator 2820 as shown in Fig 28) resulting in 100 femto-second pulses per bit for the 10 GigE (Gbps) system, and 10 femto-second pulses per bit for the 100 GigE (Gbps) system. In addition, the primary reference of Chaffe “Abstract” teaches that the system is being used for free space optical (FSO) communications. Therefore, the USPL source 102 (or USPL source 102 and multiplier 1504 as shown in Fig 15) and the modulator 302 (or modulator 2820 as shown in Fig 28) are generating data-modulated optical pulses each having a pulse duration of 10-100 femtoseconds, and a data capacity of 10 or 100 GigE (Gbps) for free space optical (FSO) communications. Furthermore, the secondary reference of Goto Fig 1, paragraph [35] teaches an USPL source 22 generating optical pulses with a pulse duration of 10 to 1000 femtoseconds, a repetition rate of 50 MHz and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW). Therefore, since the USPL source 102 of Chaffe and the USPL source 22 of Goto are similar and have overlapping features (i.e. they generate optical pulses with a same pulse duration of 10-100 femtoseconds and a same repetition rate of 50 MHz), the modification/substitution of the USPL source 102 for the USPL source 22  does not change the normal operation of the system of Chaffe for free space optical (FSO) communications. On the contrary, this modification/substitution only improves the system of Chaffe for free space optical (FSO) communications because the USPL source 22 generates optical pulses with a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) which can reach a target power level and produce an optimal signal quality. This is because optical pulses with a high target power level are more resistant to transmission noise/distortions and have a longer transmission reach. Thus, for at least these reasons, the combination of Chaffee and Goto is proper and teaches a system for free space optical (FSO) communications.  

c. The Applicant argues that a person of ordinary skill in the art would have expected the claimed combination of parameters to produce negative results in both performance and cost.

However, the Examiner respectfully disagrees with this statement because of the following. First, a person skilled in the art is motivated to combine the references of Chaffee and Goto and expect positive results (not negative results). This is because the combination of Chaffee and Goto only improves the system of Chaffe. More specifically, the modification/substitution of the USPL source 102 as described in Chaffe for the USPL source 22 as described in Goto generates optical pulses with a pulse duration of 10-100 femtoseconds, a repetition rate of 50 MHz and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW). In this case, the optical pulses with a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) can reach a target power level and produce an optimal signal quality. This is because optical pulses with a high target power level are more resistant to transmission noise/distortions and have a longer transmission reach. MPEP 2143.02 section “Obviousness Requires A Reasonable Expectation Of Success” states that the expectation of success in a combination need only be reasonable and is not absolute. Furthermore, the cost of the system of Chaffe is expected to remain the same since this modification is a simple substitution of a known USPL source 102 for another similar USPL source 22. Thus, for at  least these reasons, the combination of Chaffee and Goto produces positive results (not negative results) and is contrary to what the Applicant argues. 

d. The Applicant argues that the Applicant discovered through extensive experimentation that, contrary to established wisdom, the claimed combination of parameters produces substantially and unexpectedly improved results, and this militates in favor of finding non-obviousness.

However, the Examiner respectfully disagrees with this statement because of the following. First, the primary reference of Chaffe Fig 3, Fig 15, Fig 28 teaches an USPL source 102 (or USPL source 102 and multiplier 1504 as shown in Fig 15) and a modulator 302 (or modulator 2820 as shown in Fig 28) being configured to generate data-modulated optical pulses each having a pulse duration of 10-100 femtoseconds, and a data capacity of 10 or 100 GigE (Gbps). This is because Chaffe Fig 15 paragraph [99] discloses that a multiplier 1504 receives, from an USPL source 102, optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 50 MHz, and outputs optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 1 THz which are then modulated by a 10 or 100 GigE (Gbps) signal (e.g. via a modulator 2820 as shown in Fig 28) resulting in 100 femto-second pulses per bit for the 10 GigE (Gbps) system, and 10 femto-second pulses per bit for the 100 GigE (Gbps) system. Therefore, in this case, the optical pulses having a pulse duration of 10-100 femtoseconds and a data capacity of 10 or 100 GigE (Gbps) are within the ranges of “a pulse duration of 1 nanosecond or shorter” and “a data capacity of at least 1 gigabit per second (Gbps)” i.e. as required by the claims. Furthermore, the secondary reference of Goto Fig 1, paragraph [35] teaches an USPL source 22 generating optical pulses with a pulse duration of 10 to 1000 femtoseconds, a repetition rate of 50 MHz and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW). Therefore, in this case, the optical pulses having a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW)  are within the range of “a peak optical pulse power of 1 kilowatt (kWatt) or greater” i.e. as required by the claims. As shown, the combination of Chaffe and Goto teaches the pulse duration, the peak optical pulse power and the data capacity being within the ranges that are required by the claims, and,  MPEP 2131.03 section “Anticipation of Ranges” states that a specific example in the prior art which is within a claimed range anticipates the range. Furthermore, MPEP 2144.05 section “Showing That the Range Is Critical” states that in order to show that a claimed range is critical and is archiving unexpected results the Applicant must require the “particular range”. However, the claims do not require any “particular range” that is critical. On the contrary, the claims require “a pulse duration of 1 nanosecond or shorter” which has an infinite number of possibilities (i.e. from zero to 1 nanosecond), “a peak optical pulse power of 1 kilowatt or greater” which also has an infinite number of  possibilities (i.e. from 1 kilowatt to infinity), and “a data capacity of at least 1 gigabit per second” which also has an infinite number of  possibilities (i.e. from 1 gigabit per second to infinity). Lastly, modifying the parameters (e.g. the pulse duration, the peak output pulse power, or the data capacity) of the optical pulses as described in Chaffe is “Routine Optimization” because the system of Chaffe (Fig 3, Fig 15, Fig 28,…) is the same as the system disclosed in the Applicant’s disclosure (Fig 3, Fig 15, Fig 28,…), and MPEP 2144.05 section “Routine Optimization” states that if the general conditions of a claim are already disclosed in the prior art (i.e. Chaffe), it is “not inventive” to discover new optimum or workable ranges by routine experimentation (which is the case here). In conclusion, for at least these reasons, the combination of Chaffee and Goto still teaches the claims i.e. as currently presented and the arguments are not found to be persuasive.  

Oath/Declaration
The Declarant’s arguments filed on 9/16/2022 are insufficient to overcome the rejection under 35 USC 103 because of the following: The arguments presented by the Declarant are similar to the arguments presented by the Applicant, therefore, a similar response applies to the arguments presented by the Declarant. See section “Response to Arguments” for details. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file /efs/guidance/eTD-info-I.jsp.
 
Claims 1-12, 17, 20-23 and 25-27 of the instant application are rejected on the ground of nonstatutory double patenting over the US Patent 9300398, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, as follows:

The following is an example of how Claim 1 of the instant application and Claim 1 of the US Patent 9300398 are claiming common subject matter.

Claim 1 of the instant application
Claim 1 of the US Patent 9300398
An optical communication or sensor system for generating a free- space optical (FSO) beam for enhanced propagation through a lossy medium, the system comprising:
An optical communication apparatus comprising:
an ultra-short-pulse-laser (USPL) source and a modulator operably arranged either internal to or external to the USPL and configured to perform data modulation to generate a data-modulated optical output comprising data-modulated optical pulses each having a pulse duration of 1 nanosecond or shorter, a peak optical pulse power of 1 kilowatt (kWatt) or greater, and a data capacity of at least 1 gigabit per second (Gbps);

a first optical transceiver configured to receive and convert the data-modulated optical output into the FSO beam that is transmitted through the lossy medium to an optical transport platform located at a remote distance from the first optical transceiver and comprising a second optical transceiver configured to receive the FSO beam and deliver the received FSO beam to a photo-detector;
an ultra-short-pulse-laser (USPL) source that generates a beam comprising light pulses each having a duration of approximately 1 nanosecond or shorter; 
a modulation element that applies a modulation signal to the beam generated by the USPL source to generate a modulated optical signal, the modulation signal carrying data for transmission to a second optical communication apparatus;


an optical transceiver that receives the modulated optical signal and transmits the modulated optical signal for receipt by the second optical communication apparatus;
wherein the wherein the lossy medium comprises at least one of water aerosols, turbulent air and clear air scintillation that present an optically impaired atmospheric condition to the FSO beam.
Claim 14….wherein the detected atmospheric elements further comprise aerosols, fog and scintillation effects.


As shown, Claim 1 of the instant application and Claim 1 of the US Patent 9300398 are claiming common subject matter. One difference is that claim 1 of the instant application recites a peak optical pulse power of 1 kilowatt (kWatt) or greater. However, this is an obvious variation based on Goto et al (US Pub 20040042511) Fig 1, paragraph [35] where one of ordinary skill in the art is motivated to make a modification and have the USPL source of Claim 1 of the US Patent 9300398 generate optical pulses having a pulse duration of approximately 1 nanosecond or shorter, and a peak optical pulse power of 1 kilowatt (kWatt) or greater i.e. in order to generate optical pulses with a high target power level and be more resistant to transmission noise/distortions and have a longer transmission reach. Claim 1 of the instant application also recites a photo-detector. However, having a receiver with a photo-detector so as to receive the FSO beam from the first optical transceiver is obvious and well known in the art i.e. in order to perform optical to electrical conversion after the transmission and recover the transmitted data. Claim 1 of the instant application also recites a data capacity of at least 1 gigabit per second (Gbps). However, this is an obvious variation based on Chaffee et al (US Pub 20130182620) Fig 3, Fig 15, Fig 28, paragraph [99] where one of ordinary skill in the art is motivated to make a modification and have the USPL source of Claim 1 of the US Patent 9300398 with a multiplier 1504 that receives, from the USPL source, optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 50 MHz, and outputs optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 1 THz which are then modulated by a 10 or 100 GigE (Gbps) signal (i.e. via a modulator 2820 as shown in Fig 28) resulting in 100 femto-second pulses per bit for the 10 GigE (Gbps) system, and 10 femto-second pulses per bit for the 100 GigE (Gbps) system i.e. as an alternative in order to transmit  signals with an increased data capacity because the multiplier 1504 is increasing the repetition rate. In addition to these differences, limitations of Claim 1 of the instant application appear to be a broader version of limitations of Claim 1 of the US Patent 9300398, therefore, the limitations of Claim 1 of the US Patent 9300398 teach the limitations of Claim 1 of the instant application. Thus, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 9300398. 


In addition, Claims 1-12, 17, 20-23 and 25-27 of the instant application are rejected on the ground of nonstatutory double patenting over the US Patent 9673901, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
 
The subject matter claimed in the instant application is fully disclosed in the Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, as follows:

The following is an example of how Claim 1 of the instant application and Claim 1 of the US Patent 9673901 are claiming common subject matter.

Claim 1 of the instant application
Claim 1 of the US Patent 9673901
An optical communication or sensor system for generating a free-space optical (FSO) beam for enhanced propagation through a lossy medium, the system comprises:
An optical communication transceiver system comprising:
an ultra-short-pulse-laser (USPL) source and a modulator operably arranged either internal to or external to the USPL and configured to perform data modulation to generate a data-modulated optical output comprising data-modulated optical pulses each having a pulse duration of 1 nanosecond or shorter, a peak optical pulse power of 1 kilowatt (kWatt) or greater, and a data capacity of at least 1 gigabit per second (Gbps); a first optical transceiver configured to receive and convert the data-modulated optical output into the FSO beam that is transmitted through the lossy medium to an optical transport platform located at a remote distance from the first optical transceiver and comprising a second optical transceiver configured to receive the FSO beam and deliver the received FSO beam to a photo-detector;
an ultra-short-pulse-laser (USPL) source operating in the wavelength range of 1.3 to 1.6 microns, the said USPL configured to generate a beam having a native pulse repetition rate and comprising light pulses each having a duration of approximately one (1) nanosecond or shorter; a modulation element following the pulse multiplier module configured to apply a modulation signal comprising first data to the beam to generate a first modulated optical signal configured for transmission to a second optical communication transceiver system located remote from the optical communication transceiver system; an optical receiver configured to receive a second modulated optical signal comprising second data from the second optical communication transceiver system.

a pulse multiplier module external to the said USPL and configured to receive the beam and increase the native pulse repetition rate of the beam, wherein the said pulse multiplier module comprises a laser beam splitter and a laser beam recombiner and at least one of the following located between the laser beam splitter and laser beam recombiner: (1) a series of fixed length fiber optic delay lines having varying lengths, (2) a series of fiber optic coils each wrapped around the circumference of a cylindrical piezoelectric element that expands or contracts in circumference when electrically actuated, or (3) a series of piezoelectric elements that axially expand or contract a microfiber collimator when electrically actuated;


wherein the wherein the lossy medium comprises at least one of water aerosols, turbulent air and clear air scintillation that present an optically impaired atmospheric condition to the FSO beam.
Claim 20. … wherein the detected atmospheric elements further comprise aerosols, fog, and scintillation effects.


 
As shown, Claim 1 of the instant application and Claim 1 of the US Patent 9673901 are claiming common subject matter. One difference is that claim 1 of the instant application recites a peak optical pulse power of 1 kilowatt (kWatt) or greater. However, this is an obvious variation based on Goto et al (US Pub 20040042511) Fig 1, paragraph [35] where one of ordinary skill in the art is motivated to make a modification and have the USPL source of Claim 1 of the US Patent 9673901 generate optical pulses having a pulse duration of approximately 1 nanosecond or shorter, and a peak optical pulse power of 1 kilowatt (kWatt) or greater i.e. in order to generate optical pulses with a high target power level and be more resistant to transmission noise/distortions and have a longer transmission reach.  Claim 1 of the instant application also recites a photo-detector. However, having a receiver with a photo-detector as to receive the FSO beam from the first optical transceiver is obvious and well known in the art i.e. so as to perform optical to electrical conversion after the transmission and recover the transmitted data. Claim 1 of the instant application also recites a data capacity of at least 1 gigabit per second (Gbps). However, this is an obvious variation based on Chaffee et al (US Pub 20130182620) Fig 3, Fig 15, Fig 28, paragraph [99] where one of ordinary skill in the art is motivated to make a modification and have the USPL source of Claim 1 of the US Patent 9300398 with a multiplier 1504 that receives, from the USPL source, optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 50 MHz, and outputs optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 1 THz which are then modulated by a 10 or 100 GigE (Gbps) signal (i.e. via a modulator 2820 as shown in Fig 28) resulting in 100 femto-second pulses per bit for the 10 GigE (Gbps) system, and 10 femto-second pulses per bit for the 100 GigE (Gbps) system i.e. as an alternative in order to transmit  signals with an increased data capacity because the multiplier 1504 is increasing the repetition rate.  In addition to these differences, limitations of Claim 1 of the instant application appear to be a broader version of limitations of Claim 1 of the US Patent 9673901, therefore, the limitations of Claim 1 of the US Patent 9673901 teach the limitations of Claim 1 of the instant application. Thus, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 9673901. 

Furthermore, Claims 1-12, 17, 20-23 and 25-27 of the instant application are rejected on the ground of nonstatutory double patenting over the US Patent 10644793, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
 
The subject matter claimed in the instant application is fully disclosed in the Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, as follows:

The following is an example of how Claim 1 of the instant application and Claim 1 of the US Patent 10644793 are claiming common subject matter.

Claim 1 of the instant application
Claim 1 of the US Patent 10644793
An optical communication or sensor system for generating a free-space optical (FSO) beam for enhanced propagation through a lossy medium, the system comprises:
An optical communication transceiver system comprising:
an ultra-short-pulse-laser (USPL) source and a modulator operably arranged either internal to or external to the USPL and configured to perform data modulation to generate a data-modulated optical output comprising data-modulated optical pulses each having a pulse duration of 1 nanosecond or shorter, a peak optical pulse power of 1 kilowatt (kWatt) or greater, and a data capacity of at least 1 gigabit per second (Gbps); a first optical transceiver configured to receive and convert the data-modulated optical output into the FSO beam that is transmitted through the lossy medium to an optical transport platform located at a remote distance from the first optical transceiver and comprising a second optical transceiver configured to receive the FSO beam and deliver the received FSO beam to a photo-detector;
an ultra-short-pulse-laser (USPL) source operating in the wavelength range of 1.3 to 1.6 microns, the USPL source configured to generate a beam having a mode-locked pulse repetition rate comprising light pulses each having a duration of approximately one (1) nanosecond or shorter;
an optical modulation element external to the said USPL source driven by an electronic data signal from the said external electronic switching element that is synchronized with the said clock signal and configured to apply a non-return to zero modulation signal to the said optical modulation element resulting in first data impressed on the said light pulses in a return to zero first modulated optical signal configured for transmission to a second optical communication transceiver system located remote from the optical communication transceiver system; 
an optical receiver configured to receive a second modulated optical signal comprising second data from the second optical communication transceiver system.

an electronic switching element external to the said USPL source configured to provide an electronic clock signal suitable to control the mode-locked pulse repetition rate of the USPL source;
wherein the wherein the lossy medium comprises at least one of water aerosols, turbulent air and clear air scintillation that present an optically impaired atmospheric condition to the FSO beam.
Claim 22. … wherein the detected atmospheric elements further comprise aerosols, fog, and scintillation effects.



 
As shown, Claim 1 of the instant application and Claim 1 of the US Patent 10644793 are claiming common subject matter. One difference is that claim 1 of the instant application recites a peak optical pulse power of 1 kilowatt (kWatt) or greater. However, this is an obvious variation based on Goto et al (US Pub 20040042511) Fig 1, paragraph [35] where one of ordinary skill in the art is motivated to make a modification and have the USPL source of Claim 1 of the US Patent 10644793 generate optical pulses having a pulse duration of approximately 1 nanosecond or shorter, and a peak optical pulse power of 1 kilowatt (kWatt) or greater i.e. in order to generate optical pulses with a high target power level and be more resistant to transmission noise/distortions and have a longer transmission reach. Claim 1 of the instant application also recites a photo-detector. However, having a receiver with a photo-detector as to receive the FSO beam from the first optical transceiver is obvious and well known in the art i.e. so as to perform optical to electrical conversion after the transmission and recover the transmitted data. Claim 1 of the instant application also recites a data capacity of at least 1 gigabit per second (Gbps). However, this is an obvious variation based on Chaffee et al (US Pub 20130182620) Fig 3, Fig 15, Fig 28, paragraph [99] where one of ordinary skill in the art is motivated to make a modification and have the USPL source of Claim 1 of the US Patent 9300398 with a multiplier 1504 that receives, from the USPL source, optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 50 MHz, and outputs optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 1 THz which are then modulated by a 10 or 100 GigE (Gbps) signal (i.e. via a modulator 2820 as shown in Fig 28) resulting in 100 femto-second pulses per bit for the 10 GigE (Gbps) system, and 10 femto-second pulses per bit for the 100 GigE (Gbps) system i.e. as an alternative in order to transmit  signals with an increased data capacity because the multiplier 1504 is increasing the repetition rate. In addition to these differences, limitations of Claim 1 of the instant application appear to be a broader version of limitations of Claim 1 of the US Patent 10644793, therefore, the limitations of Claim 1 of the US Patent 10644793 teach the limitations of Claim 1 of the instant application. Thus, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 10644793. 
    

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 recites limitations that are similar to claim 2. It appears that claim 11 was written by accident because the same features of claim 11 are already disclosed in claim 2.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1, 3-9, 12, 17, 20 and 25-27 rejected under 35 U.S.C. 103 as being unpatentable over Chaffee et al (US Pub 20130182620) in view of Goto et al (US Pub 20040042511).


Regarding Claim 1, Chaffe discloses an optical communication or sensor system for generating a free-space optical (FSO) beam for enhanced propagation through a lossy medium (Abstract, Fig 3, paragraph [82] where a system 300 generates a free-space optical (FSO) beam for enhanced propagation through a lossy medium (i.e. atmosphere)), the system comprising:     
an ultra-short-pulse-laser (USPL) source and a modulator operably arranged either internal to or external to the USPL and configured to perform data modulation to generate a data-modulated optical output comprising data-modulated optical pulses each having a pulse duration of 1 nanosecond or shorter, and a data capacity of at least 1 gigabit per second (Gbps) (Abstract, Fig 3, Fig 15, Fig 28, paragraph [82] where the system 300 has an USPL source 102 (or USPL source 102 and multiplier 1504 as shown in Fig 15) and a modulator 302 (or modulator 2820 as shown in Fig 28) operably arranged internal to or external to the USPL source 102 to perform data modulation to generate a data-modulated optical output comprising data-modulated optical pulses each having a pulse duration of 10-100 femtoseconds, and a data capacity of 10 or 100 GigE (Gbps) (steps 3202 and 3204 as shown in Fig 32) (this is because Chaffe Fig 15 paragraph [99] discloses that a multiplier 1504 receives, from an USPL source 102, optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 50 MHz, and outputs optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 1 THz which are then modulated by a 10 or 100 GigE (Gbps) signal (e.g. via a modulator 2820 as shown in Fig 28) resulting in 100 femto-second pulses per bit for the 10 GigE (Gbps) system, and 10 femto-second pulses per bit for the 100 GigE (Gbps) system));      
a first optical transceiver configured to receive and convert the data-modulated optical output into the FSO beam that is transmitted through the lossy medium to an optical transport platform located at a remote distance from the first optical transceiver and comprising a second optical transceiver configured to receive the FSO beam and deliver the received FSO beam to a photo-detector (Abstract, Fig 3, Fig 8, Fig 15, Fig 28, paragraph [82] where a first optical transceiver 106 receives and converts the data-modulated optical output into the FSO beam that is transmitted through the lossy medium (i.e. atmosphere) to an optical transport platform 802 (as shown in Fig 8) located at a remote distance from the first optical transceiver 106 and comprises a second optical transceiver 204 configured to receive the FSO beam and deliver the received FSO beam to a photo-detector (i.e. so as to perform optical to electrical conversion after the transmission and recover transmitted data) (steps 3206 and 3210 as shown in Fig 32)); and  
wherein the wherein the lossy medium comprises at least one of water aerosols, turbulent air and clear air scintillation that present an optically impaired atmospheric condition to the FSO beam (Abstract, Fig 3, Fig 8, Fig 15, Fig 28, paragraph [82] where the lossy medium (i.e. atmosphere) comprises clear air scintillation that presents an optically impaired atmospheric condition to the FSO beam).   
Chaffee fails to explicitly disclose the optical pulses having a peak optical pulse power of 1 kilowatt (kWatt) or greater. 
However, Goto discloses  
optical pulses having a peak optical pulse power of 1 kilowatt or greater (Fig 1, paragraph [35] where an USPL source 22 generates optical pulses having a pulse duration of 10 to 1000 femtoseconds, a repetition rate of 50 MHz and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the USPL source 102 as described in Chaffee, with the teachings of the USPL source 22 as described in Goto. The motivation being is that as shown an USPL source 22 can generate optical pulses having a pulse duration of 10 to 1000 femtosecond, a repetition rate of 50 MHz and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) and one of ordinary skill in the art can implement this concept into the USPL source 102 as described in Chaffee and have an USPL source 102 that generates optical pulses having a pulse duration of 10 to 100 femtosecond, a repetition rate of 50 MHz and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) i.e. as an alternative so as to have optical pulses with a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) which can reach a target power level and produce an optimal signal quality (this is because optical pulses with a high target power level are more resistant to transmission noise/distortions and have a longer transmission reach), and which modification is being made because both USPLs 102/22 are similar and have overlapping components (i.e. they generate optical pulses having a same pulse duration of 10-100 femtoseconds and a same repetition rate of 50 MHz) and which modification is a simple substitution of a known USPL 102 for another similar USPL 22, namely, for the same purpose (i.e. to generate optical pulses) and for optimization and which modification yields predictable results. Furthermore, modifying the peak optical pulse power of the optical pulses as described in Chaffe is “Routine Optimization” because the system as described in Chaffe (Fig 3, Fig 8, Fig 15, Fig 28) is the same as the system disclosed in the Applicant’s disclosure (Fig 3, Fig 8, Fig 15, Fig 28), and MPEP 2144.05 section “Routine Optimization” states that if the general conditions of a claim are already disclosed in the prior art (i.e. Chaffe), it is “not inventive” to discover new optimum or workable ranges by routine experimentation (which is the case here). 
 
Regarding Claim 3, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the pulse duration is less than a picosecond (Chaffee Abstract, Fig 3, Fig 8, Fig 15, Fig 28, paragraph [82] and claim 3 where the pulse duration is less than a picosecond).  

Regarding Claim 4, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the pulse duration is less than 100 femtoseconds (Chaffee Abstract, Fig 3, Fig 8, Fig 15, Fig 28, paragraphs [82][99]  where the pulse duration is 10-100 femtoseconds).      

Regarding Claim 5, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the duration is less than a femtosecond (Chaffee Abstract Fig 3, Fig 8, Fig 15, Fig 28, paragraph [82] and claim 4 where the pulse duration is less than a femtosecond).   
  
Regarding Claim 6, Chaffee as modified by Goto fails to explicitly disclose an optical communication or sensor system wherein the peak optical pulse power is equal to or greater than 5 kWatts.  
However, since Goto Fig 1, paragraph [35] teaches that the peak optical pulse power from the USPL source 22 is equal to or greater than 1 kWatts, it would have been obvious to one of ordinary skill in the art to modify the peak optical pulse power of the USPL source 102/22 so that it generates 5 kWatts i.e. as a matter of preference. This is because Goto Fig 1, paragraph [35] suggests that an USPL can have peak optical pulse power that is greater than 1 kWatts. In addition, modifying the USPL so that it generates optical pulses with a higher peak optical pulse power requires only ordinary skill in the art to perform and is obvious. Moreover, one of ordinary skill in the art would recognize that this modification improves the system of  Chaffee and Goto because optical pulses with a high target power level are more resistant to transmission noise/distortions and have a longer transmission reach. Furthermore, the limitation in question is not solving any stated problem, and it is noted that after this modification the prior art of Chaffee and Goto will perform equally well as the claimed invention.

 Regarding Claim 7, Chaffee as modified by Goto fails to explicitly disclose an optical communication or sensor system wherein the peak optical pulse power is equal to or greater than 10 kWatts.  
However, since Goto Fig 1, paragraph [35] teaches that the peak optical pulse power from the USPL source 22 is equal to or greater than 1 kWatts, it would have been obvious to one of ordinary skill in the art to modify the peak optical pulse power of the USPL source 102/22 so that it generates 10 kWatts i.e. as a matter of preference. This is because Goto Fig 1, paragraph [35] suggests that an USPL can have peak optical pulse power that is greater than 1 kWatts. In addition, modifying the USPL so that it generates optical pulses with a higher peak optical pulse power requires only ordinary skill in the art to perform and is obvious. Moreover, one of ordinary skill in the art would recognize that this modification improves the system of  Chaffee and Goto because optical pulses with a high target power level are more resistant to transmission noise/distortions and have a longer transmission reach. Furthermore, the limitation in question is not solving any stated problem, and it is noted that after this modification the prior art of Chaffee and Goto will perform equally well as the claimed invention.

Regarding Claim 8, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the optical pulse duration is equal to or less than 100 femtoseconds (Chaffee Abstract, Fig 3, Fig 8, Fig 15, Fig 28, paragraphs [82][99] where the pulse duration is 10-100 femtoseconds). 	 
Chaffee as modified by Goto fails to explicitly disclose the peak optical pulse power is greater than 10 kWatts.
However, since Goto Fig 1, paragraph [35] teaches that the peak optical pulse power from the USPL source 22 is equal to or greater than 1 kWatts, it would have been obvious to one of ordinary skill in the art to modify the peak optical pulse power of the USPL source 102/22 so that it generates 10 kWatts i.e. as a matter of preference. This is because Goto Fig 1, paragraph [35] suggests that an USPL can have peak optical pulse power that is greater than 1 kWatts. In addition, modifying the USPL so that it generates optical pulses with a higher peak optical pulse power requires only ordinary skill in the art to perform and is obvious. Moreover, one of ordinary skill in the art would recognize that this modification improves the system of  Chaffee and Goto because optical pulses with a high target power level are more resistant to transmission noise/distortions and have a longer transmission reach. Furthermore, the limitation in question is not solving any stated problem, and it is noted that after this modification the prior art of Chaffee and Goto will perform equally well as the claimed invention.

 Regarding Claim 9, Chaffee as modified by Goto also discloses an optical communication or sensor system further comprising an optical multiplexer that multiplexes more than one data channel into the beam (Chaffee Abstract, Fig 3, Fig 8,  Fig 10, Fig 15, Fig 28, paragraph [82] where an optical multiplexer 1020 multiplexes more than one data channel into a beam (e.g. from 1022)).      

Regarding Claim 12, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the lossy medium comprises water aerosols (Chaffee Abstract, Fig 3, Fig 8, Fig 15, Fig 28, paragraphs [76][82] where the lossy medium (i.e. atmosphere) comprises water aerosols) and wherein the system provides an improvement as compared to free space optical beam generated using a continuous wave laser having the same average power as the USPL source (Chaffee Abstract, Fig 3, Fig 8, Fig 15, Fig 28, paragraphs [76][79][82] where the system provides an improvement as compared to a free space optical beam generated using a continuous wave (CW) laser having the same average power as the USPL source 102 (this is because a CW laser transmits beam patterns that are subject to atmospheric scintillation contrary to an USPL)).   
Chaffee as modified by Goto fails to explicitly disclose the improvement being a signal peak-to-fade of 25 dB or greater. 
 However, it would have been obvious to one of ordinary skill in the art to modify the pulse duration and/or peak optical pulse power of the optical pulses from the USPL source 102 as described in Chaffe and Goto so as to obtain a measurement of a signal peak-to-fade of 25 dB or greater i.e. as a matter of preference. This is because Chaffe suggests that an USPL can have a pulse duration of 1 nanosecond or shorter and Goto suggests that an USPL can have a peak optical pulse power greater than 1 kWatts. Therefore, modifying an USPL so that it generates optical pulses with an optimal pulse duration and/or peak optical pulse power requires only ordinary skill in the art to perform and is obvious. Moreover, one of ordinary skill in the art would recognize that this modification generates an improvement in the performance and/or transmission reach of the system because they are related to the pulse duration and/or peak optical pulse power of the optical pulses. Also, this is “Routine Optimization” because the system as described in Chaffe (Fig 3, Fig 8, Fig 15, Fig 28) is the same as the system disclosed in the Applicant’s disclosure (Fig 3, Fig 8, Fig 15, Fig 28), and MPEP 2144.05 section “Routine Optimization” states that if the general conditions of a claim are already disclosed in the prior art (i.e. Chaffe), it is “not inventive” to discover new optimum or workable ranges by routine experimentation (which is the case here).

Regarding Claim 17, Chaffe discloses a method of forming a free-space optical beam for enhanced propagation through a lossy medium (Abstract, Fig 3, paragraph [82] where a system 300 forms a free-space optical (FSO) beam for enhanced propagation through a lossy medium (i.e. atmosphere)), comprising:  
generating, at an optical transmitter, a data-modulated pulsed optical output comprising optical pulses, wherein each optical pulse has a pulse duration of 1 nanosecond or shorter, and a data capacity of at least 1 gigabit per second (Gbps) (Abstract, Fig 3, Fig 15, Fig 28, paragraph [82] where the system 300 has an USPL source 102 (or USPL source 102 and multiplier 1504 as shown in Fig 15) and a modulator 302 (or modulator 2820 as shown in Fig 28) that generates a data-modulated pulsed optical output comprising optical pulses each having a pulse duration of 10-100 femtoseconds, and a data capacity of 10 or 100 GigE (Gbps) (steps 3202 and 3204 as shown in Fig 32) (this is because Chaffe Fig 15 paragraph [99] discloses that a multiplier 1504 receives, from an USPL source 102, optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 50 MHz, and outputs optical pulses with a pulse duration of 10-100 femtoseconds and a repetition rate of 1 THz which are then modulated by a 10 or 100 GigE (Gbps) signal (e.g. via a modulator 2820 as shown in Fig 28) resulting in 100 femto-second pulses per bit for the 10 GigE (Gbps) system, and 10 femto-second pulses per bit for the 100 GigE (Gbps) system));   
forming the free-space optical beam from the data-modulated optical output (Abstract, Fig 3, Fig 15, Fig 28, paragraph [82] where a first optical transceiver 106 forms the free-space optical (FSO) beam from the data-modulated optical output); and  
transmitting the free-space optical beam through the lossy medium to an optical transport platform having a photo-detector and located at a remote distance from the optical transmitter, and detecting the free-space optical beam at the photo-detector (Abstract, Fig 3, Fig 8, Fig 15, Fig 28,, paragraph [82] where the first optical transceiver 106 transmits the free-space optical (FSO) beam through the lossy medium (i.e. atmosphere) to an optical transport platform 802 (as shown in Fig 8) having a photo-detector and located at a remote distance from the optical transceiver 106, and detects the free-space optical (FSO) beam at the photo-detector (i.e. in order to perform optical to electrical conversion after the transmission and recover data) (steps 3206 and 3210 as shown in Fig 32));       
wherein the lossy medium comprises at least one of water aerosols, turbulent air and clear air scintillation that present an optically impaired atmospheric condition to the FSO beam (Abstract, Fig 3, Fig 8, Fig 15, Fig 28, paragraph [82] where the lossy medium (i.e. atmosphere) comprises clear air scintillation that presents an optically impaired atmospheric condition to the FSO beam).   
Chaffee fails to explicitly disclose the optical pulses having a peak optical pulse power of 1 kilowatt or greater.
However, Goto discloses  
optical pulses having a peak optical pulse power of 1 kilowatt or greater (Fig 1, paragraph [35] where an USPL source 22 generates optical pulses having a pulse duration of 10 to 1000 femtoseconds, a repetition rate of 50 MHz and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the USPL source 102 as described in Chaffee, with the teachings of the USPL source 22 as described in Goto. The motivation being is that as shown an USPL source 22 can generate optical pulses having a pulse duration of 10 to 1000 femtosecond, a repetition rate of 50 MHz and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) and one of ordinary skill in the art can implement this concept into the USPL source 102 as described in Chaffee and have an USPL source 102 that generates optical pulses having a pulse duration of 10 to 100 femtosecond, a repetition rate of 50 MHz and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) i.e. as an alternative so as to have optical pulses with a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) which can reach a target power level and produce an optimal signal quality (this is because optical pulses with a high target power level are more resistant to transmission noise/distortions and have a longer transmission reach), and which modification is being made because both USPLs 102/22 are similar and have overlapping components (i.e. they generate optical pulses having a same pulse duration of 10-100 femtoseconds and a same repetition rate of 50 MHz) and which modification is a simple substitution of a known USPL 102 for another similar USPL 22, namely, for the same purpose (i.e. to generate optical pulses) and for optimization and which modification yields predictable results. Furthermore, modifying the peak optical pulse power of the optical pulses as described in Chaffe is “Routine Optimization” because the system as described in Chaffe (Fig 3, Fig 8, Fig 15, Fig 28) is the same as the system disclosed in the Applicant’s disclosure (Fig 3, Fig 8, Fig 15, Fig 28), and MPEP 2144.05 section “Routine Optimization” states that if the general conditions of a claim are already disclosed in the prior art (i.e. Chaffe), it is “not inventive” to discover new optimum or workable ranges by routine experimentation (which is the case here). 

Regarding Claim 20, Chaffee as modified by Goto also discloses the method wherein the system provides an improvement as compared to free space optical beam generated using a continuous wave laser having the same average power as the USPL source (Chaffee Abstract, Fig 3, Fig 8, Fig 15, Fig 28, paragraphs [79][82] where the system provides an improvement as compared to a free space optical beam generated using a continuous wave (CW) laser having the same average power as the USPL source 102 (this is because a CW laser transmits beam patterns that are subject to atmospheric scintillation contrary to an USPL)).    
Chaffee as modified by Goto fails to explicitly disclose the improvement being a signal peak-to-fade measurement of at least 10 dB. 
  However, it would have been obvious to one of ordinary skill in the art to modify the pulse duration and/or peak optical pulse power of the optical pulses from the USPL source 102 as described in Chaffe and Goto so as to obtain a measurement of a signal peak-to-fade of at least 10 dB i.e. as a matter of preference. This is because Chaffe suggests that an USPL can have a pulse duration of 1 nanosecond or shorter and Goto suggests that an USPL can have a peak optical pulse power greater than 1 kWatts. Therefore, modifying an USPL so that it generates optical pulses with an optimal pulse duration and/or peak optical pulse power requires only ordinary skill in the art to perform and is obvious. Moreover, one of ordinary skill in the art would recognize that this modification generates an improvement in the performance and/or transmission reach of the system because they are related to the pulse duration and/or peak optical pulse power of the optical pulses. Also, this is “Routine Optimization” because the system as described in Chaffe (Fig 3, Fig 8, Fig 15, Fig 28) is the same as the system disclosed in the Applicant’s disclosure (Fig 3, Fig 8, Fig 15, Fig 28), and MPEP 2144.05 section “Routine Optimization” states that if the general conditions of a claim are already disclosed in the prior art (i.e. Chaffe), it is “not inventive” to discover new optimum or workable ranges by routine experimentation (which is the case here).

Regarding Claim 25, Chaffee as modified by Goto fails to explicitly disclose the method wherein the peak optical pulse power is either: a) between 5 kiloWatts and 10 kiloWatts; or b) greater than 10 kiloWatts with a pulse duration of less than 100 femtoseconds.
However, since Goto Fig 1, paragraph [35] teaches that the peak optical pulse power from the USPL source 22 is equal to or greater than 1 kWatts, it would have been obvious to one of ordinary skill in the art to modify the peak optical pulse power of the USPL source 102/22 so that it is between 5 kiloWatts and 10 kiloWatts i.e. as a matter of preference. This is because Goto Fig 1, paragraph [35] suggests that an USPL can have peak optical pulse power that is greater than 1 kWatts. In addition, modifying the USPL so that it generates optical pulses with a higher peak optical pulse power requires only ordinary skill in the art to perform and is obvious. Moreover, one of ordinary skill in the art would recognize that this modification improves the system of  Chaffee and Goto because optical pulses with a high target power level are more resistant to transmission noise/distortions and have a longer transmission reach. Furthermore, the limitation in question is not solving any stated problem, and it is noted that after this modification the prior art of Chaffee and Goto will perform equally well as the claimed invention.
 
Regarding Claim 26, Chaffee as modified by Goto also discloses the method wherein the data modulated pulsed optical output further has a repetition rate of at least 1 GHz (Chaffe Abstract, Fig 3, Fig 8, Fig 15, Fig 28, paragraphs [82][99] where the USPL source 102 (or USPL source 102 and multiplier 1504 as shown in Fig 15) and the modulator 302 (or modulator 2820 as shown in Fig 28) generates the data modulated pulsed optical output having a repetition rate of 1 THz (i.e. because of multiplier 1504)).  

Regarding Claim 27, Claim 27 is similar to claim 26, therefore ,claim 27 is rejected for the same reasons as claim 26.

Claims 2, 11 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Chaffee et al (US Pub 20130182620) in view of Goto et al (US Pub 20040042511) in further view of Cormier et al (US Pub 20170352999).

Regarding Claim 2, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the data-modulated optical output has a pulse spectral bandwidth with a 1550 nm wavelength (Chaffe Abstract, Fig 3, Fig 8, Fig 15, Fig 28, paragraphs [76][82] where the data-modulated optical output has a pulse spectral bandwidth with a 1550 nm wavelength).  
Chaffee as modified by Goto fails to explicitly disclose the 1550 nm wavelength being an infrared wavelength. 
However, Cormier discloses 
a 1550 nm wavelength being an infrared wavelength (paragraph [4] where a 1550 nm wavelength is an infrared wavelength). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the 1550 nm wavelength as described in Chaffee as modified by Goto, with the teachings of the 1550 nm wavelength as described in Cormier. The motivation being is that as shown a 1550 nm wavelength is an infrared wavelength and one of ordinary skill in the art can implement this concept into the 1550 nm wavelength as described in Chaffee as modified by Goto and better show and illustrate that the 1550 nm wavelength is an infrared wavelength and which combination is a simple implementation of a known concept of a known 1550 nm wavelength into another similar 1550 nm wavelength for better clarifying its structure and/or configuration and which combination yields predictable results. 

Regarding Claim 11, Claim 11 is similar to claim 2, therefore ,claim 11 is rejected for the same reasons as claim 2.

Regarding Claim 22, Claim 22 is similar to claim 2, therefore ,claim 22 is rejected for the same reasons as claim 2.

Claims 10 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Chaffee et al (US Pub 20130182620) in view of Goto et al (US Pub 20040042511) in further view of Boivin et al (Receiver Sensitivity Improvement by Impulse Coding).

Regarding Claim 10, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the data modulation comprises NRZ-coding modulation (Chaffe Abstract, Fig 3, Fig 8, Fig 15, Fig 28, paragraph [82] where the data modulation (e.g. 2802) comprises NRZ-coding modulation).  
Chaffee as modified by Goto fails to explicitly disclose the NRZ-coding modulation being an impulse-coding modulation.  
However, Boivin discloses 
an NRZ-coding modulation being an impulse-coding modulation (Abstract, and paragraphs 1-2 of page 1 where an NRZ-coding modulation and an impulse-coding modulation are similar and interchangeable). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the NRZ-coding modulation as described in Chaffee as modified by Goto, with the teachings of the impulse-coding modulation as described in Boivin. The motivation being is that as shown a NRZ-coding modulation and an impulse-coding modulation are similar and interchangeable and one of ordinary skill in the art can implement this concept into the NRZ-coding modulation as described in Chaffee as modified by Goto and have an impulse-coding modulation instead of the NRZ-coding modulation i.e. as an alternative so as to use impulse-coding modulation in order to improve reception sensitivities in comparison to NRZ-coding modulation and which modification is a simple substitution of a known coding modulation for another, namely, for the same purpose and for optimization and which modification yields predictable results. 
 
Regarding Claim 21, Claim 21 is similar to claim 10, therefore ,claim 21 is rejected for the same reasons as claim 10.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are overcome and if the double patenting rejection is overcome (e.g. by filing a terminal disclaimer).

Conclusion
Newly found prior art considered pertinent to the application and not relied upon.

Chen et al (US Pat 9564968) and more specifically Fig 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636